El Juez Asociado Sr. Wole,
emitió la opinión del tribunal. En 24 de abril de 1914, en la casa-habitación, de su es-poso y ella, Doña Manuela Martínez Vázquez otorgó un tes-tamento abierto ante el Notario de Cayey, Don Francisco Navarro Ortiz. Nueve días después falleció dicha señora, o sea, el día 3 de mayo de 1914. Su padre, Don Manuel Martínez Avilés, es el demandante en este • pleito, y el de-mandado su esposo Fructuoso Rodríguez.
El día 16 de mayo de 1914, el demandante-apelante com-*7pareció ante el propio notario y cedió a Fructuoso Rodríguez por la suma de $1,400 todos sus derechos y acciones en los bienes hereditarios dejados por su hija y que había adquirido a virtud del testamento que ésta otorgara en 24 de abril de 1914, y vendió especialmente' al citado Fructuoso Rodríguez su título y dominio sobre una fracción determinada de te-rreno que se le adjudicara en el testamento.
En dicho testamento se tasaron todos los bienes de que disponía la testadora y se hizo una partición de la partici-pación que le correspondía a la testadora en los bienes de la sociedad matrimonial.
En la demanda se alegan tres diferentes causas de acción. Se impugna el testamento de dolo y fraude. Por el mismo fundamento de impugnación se ataca en la segunda causa de acción la tasación y particiones hechas en el testamento. Y asimismo se alega bajo la tercera causa de acción que medió fraude y confabulación en el otorgamiento de la es-critura.
El demandado no sólo niega todas las alegaciones de fraude, sino que alega, además, un impedimento positivo (positive estoppel) contra el demandante por razón del otor-gamiento de la escritura de 16 de mayo de 1914^
Lo más esencial de la primera causa de acción se alega en la 7a. cláusula de la demanda, que reza como sigue:
“Alega el demandante que la cláusula anteriormente transcrita no fué dictada por la testadora al notario, pues ella se encontraba en estado de gravedad, padeciendo de tuberculosis miliar pulmonar; que ella era completamente lega en tales materias y el referido tes-tamento fué autorizado en una habitación distinta a la que ocupaba la testadora, y que fué dictado por el demandado y el notario puestos de acuerdo y con el propósito de defraudar al demandante como he-redero legítimo de la testadora; que dicha testadora, no autorizó ni a su esposo el demandado ni al notario autorizante para que consig-naran la referida cláusula; que los testigos del testamento no es-tuvieron presentes en el acto del otorgamiento y que dicho demandado con el propósito deliberado de defraudar al demandante envió a éste a Guayama, alejándolo de la casa de la testadora para redactar a *8sus espaldas el referido testamento sin la autorización de la testadora que no intervino en la redacción del mismo. Que el demandado y su esposa en ningún momento celebraron contrato de capitulaciones ma-trimoniales para que dicho demandado apercibiera interés alguno por su administración y que éste de mala fe, engañosa y fraudulen-tamente hizo que se consignara en el testamento de su esposa la cláusula anterior para por este medio privar al demandante en su carácter de heredero forzoso de su hija de una parte de su legítima. ’ ’
Eñ el juicio los testigos del demandante declararon que Manuela Martínez Vázquez estaba enferma en su cama con la enfermedad que se describe en la demanda, pero también declararon sobre otro punto, no alegado en la demanda-, de que dicha señora tenía el hábito de la embriaguez y sufría de agudos ataques de “delirium tremens.”
Aunque no están de acuerdo entre sí, estos testigos decla-raron también de que la testadora no estaba en condiciones de otorgar una escritura válida o un testamento, aunque la oportunidad que la mayor parte de los mismos tuviese para conocer este hecho se hacen constar de un modo muy vago, y uno de los testigos principales del demandante reveló evi-dencia tendente a demostrar que a la fecha del otorgamiento del testamento la testadora podía conversar con él y su es-poso y preguntar por ellos con solicitud.
La prueba del “delirium tremens” no mereció ningún crédito, siendo así que no se llamara a declarar a ningún pei'ito sobre el particular, y sin.embargo, la prueba tiende a demostrar que ■ estuvo asistida por un médico, el Doctor Janer. Realmente, hay prueba tendente a demostrar que dicho médico le recetó brandy. Además, como ya lo hemos dicho el demandado no tuvo conocimiento de que trataría el demandante de apoyarse sobre estos hechos.
Algunos de estos varios testigos declararon sobre las cir-cunstancias bajo las que se otorgó el testamento, describiendo lo que pasó, sosteniendo que vieron a las personas que fueron .llamadas para servir de testigos en el otorgamiento del tes-tamento.
*9Se presentó prueba tendente a demostrar qne las fincas adjudicadas al marido fueron valoradas en menor cantidad que el montante que se describe en el testamento, y también se presentó prueba tendente a demostrar que la finca adju-dicada al padre valía menos de los $1,400 mencionados en el testamento.
La teoría que resalta del testamento es la de que el ma-rido poseía bienes privativos por la suma de dos mil dólares que le reconoció la testadora, además de otras cosas, y el demandante en el juicio trató de demostrar que Fructuoso Bodríguez al tiempo de su matrimonio no tenía nada en ab-soluto.
La prueba que se ha presentado para demostrar que el marido no tenía bienes ningunos de fortuna a la época en que contrajo matrimonio, aunque sólo se halla contradicha por el testamento, no nos satisface, y aun cuando hubiese sido esa prueba satisfactoria no podría impedir la confirma-ción de la sentencia por razón de los actos del demandante subsiguientes a la muerte de su hija.
Aquí tenemos un testamento, aparentemente válido en su forma, solemnemente hecho ante notario, y las autoridades unánimemente han establecido que cuando se alega fraude y confabulación la prueba debe ser clara. Aun cuando no hemos expuesto toda la prueba testifical, estamos conven-cidos, después de haber estudiado la exposición del caso, de que la prueba' presentada no es 'aquella prueba clara que exige la ley.
La corte, sin embargo, — haya o no tenido alguna duda sobre la veracidad del testimonio prestado por los testigos del demandante — practicó una inspección ocular de la casa en que murió la testadora. Por virtud de esta inspección la corte llegó al convencimiento de que.los testigos del deman-dante, o algunos de los más importantes, no decían la ver-dad. Esta inspección ocular la practicó la corte a su propia iniciativa, sin que ninguna de las partes la sugiriera y sin *10que ninguna de ]as partes estuviese presente al practicarse dielia inspección.
El artículo 1183 del Código Civil dispone que “ las prue-bas pueden hacerse: por instrumentos, por confesión, por inspección personal del tribunal o juez, por peritos, por tes-tigos y por presunciones.”
Los artículos 1208 y 1209 del propio código prescriben lo siguiente:
. “Artículo 1208. — La prueba de inspección personal del tribunal o-juez sólo será eficaz en cuanto claramente permita al tribunal apre-ciar, por las exterioridades de la cosa inspeccionada, el lieelio que trate de averiguar.
“Artículo 1209. — La inspección practicada por un tribunal o juez podrá ser apreciada en la sentencia' que otro dicte, siempre que el primero hubiera consignado con perfecta claridad en la diligencia los detalles y circunstancias’de la cosa inspeccionada.”
La Ley de Evidencia de 9 de marzo de 1905 no es incon-sistente con estas disposiciones. Puesto que la inspección personal es, por consiguiente, un medio de prueba debe prac-ticarse en presencia de las partes o de sus abogados, a quie-nes debe dárseles una oportunidad para explicar o añadir lo que estimen conveniente al resultado de la inspección. Del propio modo la corte debe levantar una acta de la ins-pección ocular.
Nada de esto se hizo en este caso. El demandante pudo haber hecho que sus testigos explicaran la situación, o, al menos ofrecido hacerlo. Antes de que se terminase el jui-cio los abogados pudieron haber argumentado a la corte so-bre el efecto de la inspección ocular, y es éste un derecho generalmente reconocídoles a los abogados. De haber sido el presente un caso en el que hubiera existido un verdadero conflicto de la prueba, la sentencia tendría que revocarse, pero después de haber examinado los autos en su totalidad hemos llegado al convencimiento de que se ha hecho sustan-cial justicia, y a tal grado ha llegado nuestra convicción sobre este particular, que hasta nos hubiéramos sentido obli-*11gados a revocar la sentencia, si ésta se hubiese dictado a favor del demandante.
Así lo creemos, como lo hemos indicado anteriormente,, porque el demandante ha dejado de presentar aquel cas» claro que exige la ley cuando se impugna un testamento' por el vicio de fraude.
Consideraciones del mismo género son aplicables a la se-gunda cansa de acción, pero la resolución de tal causa de acción la cubre la situación legal respecto a la tercera.
El demandante — un hombre que en la silla del testigo de-mostró ser de suficiente inteligencia, actividad y circunspec-ción en la mayor parte de sus particularidades, — ataca la escritura de 16 de mayo de 1914 sólo para alegar sustaneial-mente que desconocía el contenido de la misma. Confiesa que firmó voluntariamente la escritura en cuanto se refiere al traspaso de su derecho a la finca particular que se le adjudicara, pero sostiene que el notario leyó con tal rapidez: la escritura que le fué imposible seguirlo. Además, que no se preocupaba de otro asunto salvo el de la ameritada finca particular.
Si las escrituras concernientes a bienes reales o renun-cia de derechos pudiesen posteriormente anularse con prueba testifical de la naturaleza de la que en este caso se ha presen-tado, el número de impugnaciones que pudiera hacerse contra las escrituras notariales sería ilimitado y la adquisición de propiedades quedaría sin seguridad. La doctrina legal sostiene todo lo contrario. Razonamientos semejantes apli-cables al presente caso se han hecho en los casos de Cruz v. Lópes, 17 D. P. R. 43, y de Torres v. Lothrop, Luce & Company, 16 D.P.R. 181; 231 U. S. 171.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.